Buchanan, J.
The administrator of the succession of G. M. Gabouret, filed an account of his administration, including a statement of the funds which had come into his hands as administrator, and of the debts due by the estate,
J. G. Devoid and Prosper Bideau filed opposition to this account, and have appealed from a judgment dismissing their .oppositions.
Both the opponents claim to be creditors of the estate; Devoid in the sum of five hundred dollars; and Bideau in the sum of one thousand. Their opposition is general to all the items of the account, which are allowed by the administrator as valid claims against the estate.
The opponents and appellants offered nothing that can be considered as proof of th?ir. claims, in whole or in part, in the court below. In this state of things, the District Judge properly considered that the administrator was not put upon the proof of the correctness of the items of his account objected to.
Judgment affirmed, with costs.